Title: From James Madison to Henry William DeSaussure, 8 October 1804
From: Madison, James
To: DeSaussure, Henry William


Sir:
Department of State, October 8th. 1804.
I had the honor to receive your letter of the 1st. inst., with the accompanying documents, respecting the capture of the Brig Friendship and cargo, by a French Privateer, under pretence of her being bound to a part of St. Domingo in possession of the revolted Negroes. If that pretence could be verified as a matter of fact, yet in case of a capture on the high seas, it could not be admitted to be a legitimate cause of condemnation; for the distinction between contraventions of the law of Nations & municipal prohibitions as to the place where the penalties flowing from them attach, is believed to be a sound one, and such as forbids the arrest of a vessel, for such a cause as that alledged, any where but within the jurisdiction of the Nation pronouncing the prohibition. The Minister of the United States at Paris has therefore been charged to make suitable representations respecting captures of this irregular kind; but it is uncertain what remedial provision may result from his instances. He will be furnished also with the present case as marked, as probably many others are, by the peculiar & equitable circumstance attested by the French Commercial Agent at Charleston. In the mean while it seems to be the duty of those who have received injury through the capture to seek redress through the judiciary establishments of France, either by instituting original proceedings against the captors and their sureties, or by an appeal from the sentence of condemnation. It is not doubted that one or the other course may or might have been pursued according to the Marine regulations of France. The Minister of the United States at Madrid has been apprized of the irregular proceedings which have taken place in Spanish American ports, and has received the instructions deemed proper on the subject. Should the circumstances attending the case of the Brig Friendship be found to render the Spanish Government responsible, it will eventually fall within the claim of redress from that source. I am &c.
James Madison.
